Citation Nr: 0318019	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a right 
bimalleolar ankle fracture with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  Further, the record reflects that he had over 20 years 
of prior service with the National Guard, which would have 
included various periods of inactive duty training and active 
duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim.  An RO decision in 
February 2000 granted service connection for degenerative 
joint disease of the right ankle, which was rated with the 
already service-connected residuals of a right ankle 
fracture; the rating remained 10 percent.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in July 2001, a transcript 
of which is of record.

This matter was previously before the Board in October 2001, 
at which time it was remanded for additional development, to 
include a new VA medical examination.  As a preliminary 
matter, the Board finds that the RO has substantially 
complied with the remand directives, as acknowledged by the 
veteran's accredited representative in a December 2002 
statement.  Accordingly, a new remand is not required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected right ankle disorder is 
manifest by pain and resulting functional impairment, to 
include limitation of motion.  However, the competent medical 
evidence does not show that the severity of this impairment 
more nearly approximates  marked limitation of motion of the 
right ankle.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right ankle disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various documents such as correspondence dated in April 1998, 
the January 1999 rating decision, the June 1999 Statement of 
the Case (SOC), the multiple Supplemental Statements of the 
Case (SSOCs), and correspondence dated in March 2002.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim.  Moreover, the Board's October 2001 
remand informed him of the enactment of the VCAA, and the 
March 2002 correspondence specifically informed him of what 
information and evidence he was responsible for, and what 
evidence VA must secure, pursuant to the VCAA.  Therefore, 
there is no further duty to notify.  See Generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Regarding the duty to 
assist, the RO accorded the veteran several examinations in 
relation to this claim, and he has not indicated that the 
disability has increased in severity since the last 
examination.  Further, it does not appear that the veteran 
has identified any pertinent evidence that has not been 
obtained or requested by the RO.  In addition, he had the 
opportunity to present testimony in support of his claim at 
the July 2001 personal hearing.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  The veteran's service records reflect that he 
sustained a right ankle fracture in January 1985 as a result 
of a parachute jump, and that it required surgery.  The 
record also reflects that he had additional surgery in June 
1985 and February 1986.  Service connection was subsequently 
granted for residuals of a right ankle fracture by a June 
1994 rating decision, evaluated as 10 percent disabling, 
effective June 22, 1993.

The veteran initiated his current increased rating claim in 
March 1998.  In support of his claim, he submitted private 
medical records which reflect, in part, that he had surgery 
in December 1997 due to degenerative arthritis of the right 
ankle.  He also had surgery due to his lumbosacral spine.  
Subsequent records from January 1998 reflect that his right 
ankle had 75 percent improvement since the surgery.  Further, 
it was noted that he had full range of motion, and that he 
was ambulating with significant improvement.

Also of record is a January 1998 statement from J. S. SL, 
D.O. (hereinafter, "Dr. SL"), who stated that the veteran 
injured his right ankle during National Guard service, that 
it required surgery, that he subsequently had a total of 3 
surgeries on the ankle, and that because of this injury he 
had progressed to have severe arthritis of the ankle.  Dr. SL 
noted that arthroscopic surgery had revealed severe 
degenerative arthritis with loose articular cartilage 
fragments.  Additionally, Dr. SL opined that the veteran 
would ultimately need further surgery to correct his ankle 
problem, and that this would be a continuous debilitating 
problem throughout his life.

The veteran subsequently underwent a VA examination of his 
right ankle in May 1998, at which he reported that 
precipitating effects included strenuous exercise and 
weather.  Alleviating factor was rest.  Further, he indicated 
that he had an additional impairment of 15 percent on flare-
up.  Range of motion testing of the right ankle was as 
follows: dorsiflexion 16 degrees for both right and left; and 
flexion to 38 degrees, compared to 39 degrees on the left.  
It was noted that motion stopped when pain began.  In 
addition, it was noted that he walked slowly with a tottering 
gait, but that he used no appliances.  It was also noted that 
there was a scar on both the medial and lateral malleoli of 
the ankle.  Diagnosis following examination was post-
traumatic degenerative joint disease, both ankles, worse on 
the right with loss of function due to pain.  Moreover, the 
examiner commented that obesity added to the problem.

The January 1999 rating decision confirmed and continued the 
10 percent rating.  The veteran appealed this decision to the 
Board, contending, in part, that he was entitled to a higher 
rating for his service-connected right ankle.  

At his July 2001 personal hearing, the veteran testified, in 
part, that his right ankle had become worse during the past 1 
1/2 to 2 years.  Regarding his current symptomatology, he 
indicated that his ankle was worse with bad weather, and that 
it would swell when he drove.  He also testified that he 
could no longer run, and that he would have to go up the 
stairs sideways.  He indicated that he was currently working 
part-time at Burger King, that he was on his feet the whole 
time he was working, and moving around.  Further, he 
indicated that his only treatment was Tylenol and water 
aerobics.  When asked, he indicated that he did not wear any 
special hose or shoes for support of his ankle, but indicated 
that he did have inserts for his heels.  Moreover, when 
asked, he indicated that he had instability in that his ankle 
would give out on him.  He also indicated that this 
disability was manifest by limitation of motion, and pain 
when he moved his ankle up and down.

In accord with the Board's remand directives, the veteran 
underwent a new VA medical examination of his right ankle in 
July 2002.  At this examination, he reported that he 
fractured his ankle in a parachute jump, that he had had 3 
surgeries on the ankle, that it was currently giving him 
trouble, that it would swell when he was driving a car, that 
he could no longer run, and that it hurt when he walked.  
Further, he complained of pain, weakness, stiffness, 
swelling, instability, giving away, locking, fatigability, 
and lack of endurance.  He denied heat or redness.  His 
treatment included Tylenol #3 and Bextra.  In addition, he 
reported that he had flare-ups with weather, and indicated 
that he had additional functional impairment of 20 percent 
during flare-ups.  Nevertheless, he did not use crutches, 
brace, cane, or corrective shoes.  It was also noted that he 
had no subluxation.  Moreover, it was noted he had retired 
from Civil Service, and was currently working part-time at 
the Burger King.

Examination of the right ankle indicated evidence of painful 
motion, as well as edema.  There was no effusion.  However, 
there was slight instability, weakness, and tenderness.  
Further, there was abnormal movement and guarding of 
movement.  In addition, a 5 cm surgical scar was noted over 
the medial malleolus of the right ankle.  He was also found 
to have a slight limp.  Nevertheless, he did not use a cane 
or other brace, nor was there an unusual shoe wear pattern.  
There was no redness or heat.  Range of motion testing of the 
right ankle was as follows: dorsiflexion to 14 degrees, 
compared to 20 degrees on the left; plantar flexion to 30 
degrees, compared to 43 degrees on the left.  It was noted 
that motion stopped when pain began, and that dorsiflexion 
should be from zero to 30 degrees, and that plantar flexion 
should be to 45 degrees.  Moreover, there was no varus or 
valgus angulation of the os calcis in relation to the long 
axis of the tibia and fibula.  X-rays taken of the right 
ankle in conjunction with this examination revealed 
degenerative joint disease of the right ankle with 
osteophytes and narrowing of joint space.  

Based on the foregoing, the examiner diagnosed post-fracture 
degenerative joint disease of the right ankle followed by 
malleolar fracture with loss of function due to pain, and 
confirmed by X-ray.  Further, the examiner opined that the 
veteran had moderate pain with moderate frequency of flare-
up.  It was noted that the veteran reported that it occurred 
once weekly in the summer time when he was cutting the yard 
with a riding lawn mower or such activity as this.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's right ankle has consistently been evaluated 
under Diagnostic Code 5271.  Under this Code, moderate 
limitation of ankle motion is assigned a 10 percent rating.  
Marked limitation of ankle motion warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
right ankle disorder.

The Board acknowledges that the veteran's service-connected 
right ankle disorder is manifest by pain and resulting 
functional impairment, to include limitation of motion.  
However, the competent medical evidence does not support a 
finding that this impairment is of such severity to 
constitute marked limitation of motion, which is necessary 
for the next higher rating of 20 percent under Diagnostic 
Code 5271.  The January 1998 private medical records noted, 
in part, that he had full range of motion, the May 1998 VA 
medical examination showed dorsiflexion to 16 degrees and 
plantar flexion to 38 degrees, and the VA medical examination 
in July 2002 showed dorsiflexion to 14 degrees and plantar 
flexion to 30 degrees.  Both VA medical examinations noted 
that motion stopped when pain began.  Thus, there was no 
indication of additional loss of motion to pain.  The July 
2002 VA examiner opined that the veteran had moderate pain 
with moderate frequency of flare-up but, as noted above, the 
pain occurred on examination only after the veteran had 
achieved significant motion of the ankle and there are no 
objective findings to show that pain or flare-ups of pain 
results in additional loss of motion to a degree that would 
support a finding that the veteran's degree of overall ankle 
impairment more nearly approximates marked versus moderate.  
There is some suggestion of instability by history but no 
objective evidence of weakness, fatigue, or incoordination 
that results in any additional loss of motion.    

Based on the foregoing, the Board finds that the severity of 
the veteran's functional impairment of the right ankle 
constitutes no more than moderate limitation of motion, which 
corresponds to the current rating of 10 percent under 
Diagnostic Code 5271, even when taking into consideration his 
complaints of pain.  Despite his subjective complaints, and 
his contentions that he had 15 to 20 percent additional 
functional impairment during flare-ups, the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of ankle 
pain which would warrant a schedular rating in excess of the 
10 percent evaluation currently in effect.  In fact, the 
recent July 2002 VA examiner indicated that there was no more 
than moderate pain with moderate frequency of flare-up; i.e., 
there was no more than moderate impairment.  As noted above, 
while there is some suggestion of instability by history, 
there is no objective evidence of weakness, fatigue, or 
incoordination that results in any additional loss of motion.  
Consequently, the factors to be considered pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide any basis 
for a rating in excess of 10 percent in the instant case.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
right ankle disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).











ORDER

Entitlement to an increased rating for residuals of a right 
bimalleolar ankle fracture with degenerative joint disease, 
currently evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

